           Case 4:20-cv-08208-HSG Document 48 Filed 07/06/21 Page 1 of 4




 1   Michael L. Mallow (SBN 188745)
     mmallow@shb.com
 2   Rachel A. Straus (SBN 268836)
     rstraus@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     2049 Century Park East, Suite 3000
 4   Los Angeles, CA 90067-3204
     Tel: (424) 285-8330 | Fax: (424) 204-9093
 5
     Amir Nassihi (SBN 235936)
 6   anassihi@shb.com
     Nalani Crisologo (SBN 313402)
 7   ncrisologo@shb.com
     SHOOK, HARDY & BACON L.L.P.
 8   555 Mission Street, Suite 2300
     San Francisco, CA 94105
 9   Tel: (415) 544-1900 | Fax: (415) 391-0281

10   Attorneys for Defendant
     TESLA INC.
11
     [additional counsel listed in signature block]
12
                                        UNITED STATES DISTRICT COURT
13
                                       NORTHERN DISTRICT OF CALIFORNIA
14
                                           SAN FRANCISCO DIVISION
15
     ZACHERY WILLIAMS and MICHAEL MA,                   Case No. 4:20-cv-08208-HSG
16
     on behalf of themselves and all others similarly
17   situated,                                          REVISED STIPULATION AND
                                                        ORDER TO CONTINUE THE CASE
18                       Plaintiffs,                    MANAGEMENT CONFERENCE AND
                                                        CONTINUE TO STAY PLAINTIFF
19           v.                                         ZACHARY WILLIAMS’ CLAIMS
                                                        (as modified)
20
     TESLA, INC. and DOES 1 through 10,
21   inclusive,

22                   Defendants.

23

24

25

26

27

28

                                                                                               Stipulation
     4816-3229-3616 v1                                                      Case No.: 4:20-cv-08208-HSG
             Case 4:20-cv-08208-HSG Document 48 Filed 07/06/21 Page 2 of 4




 1            IT IS HEREBY STIPULATED by and between Plaintiffs Zachery Williams and Michael Ma

 2   (“Plaintiffs”) and Defendant Tesla Inc. (“Tesla”) (collectively, the “Parties”), by and through their

 3   respective counsel of record, that:

 4            WHEREAS, on November 20, 2020, Plaintiffs filed their complaint (Dkt. 1);

 5            WHEREAS, on November 25, 2020, Plaintiffs filed their Amended Complaint (Dkt. 7);

 6            WHEREAS, per the parties’ stipulation, the Court continued the Case Management

 7   Conference, originally set for April 6, 2021, to July 6, 2021 to allow for the Court’s decision on

 8   Tesla’s motion to dismiss Ma’s claims (Dkt. 34);

 9            WHEREAS, on June 21, 2021, the Court granted Tesla’s motion to dismiss Ma’s claims with

10   leave to amend several of the claims within 28 days of the date of the order (Dkt. 44);

11            WHEREAS, Plaintiffs’ deadline to file the Second Amended Complaint (“SAC”) is July 19,

12   2021;

13            WHEREA24S, the parties met and conferred and agree that it would promote judicial

14   efficiency if the Court continues the Case Management Conference currently scheduled for July 6,

15   2021 to August 24, 2021 to allow Plaintiffs to file their SAC and to allow Tesla to evaluate the SAC;

16            WHEREAS, per the parties’ stipulation, the Court stayed Plaintiff Williams’ claims until

17   after the Court issued its order on Tesla’s motion to dismiss Plaintiff Ma’s claims (Dkt No. 34);

18            WHEREAS, the parties stipulate and agree that it would conserve judicial and party

19   resources and promote efficiency if the Court continue to stay Plaintiff Williams’ claims until the

20   Case Management Conference;

21            THEREFORE, the Parties respectfully request the Court to order that:

22            (1) The Case Management Conference is continued to August 24, 2021 and

23            (2) Plaintiff Williams’ claims are stayed until the Case Management Conference.

24
     IT IS SO STIPULATED.
25

26

27

28
                                                        1
                                                                                                     Stipulation
                                                                                  Case No.: 4:20-cv-08208-HSG
          Case 4:20-cv-08208-HSG Document 48 Filed 07/06/21 Page 3 of 4



     Dated: July 2, 2021                                Respectfully submitted,
 1                                                      McCUNE WRIGHT AREVALO, LLP

 2                                                      By:     /s/ David C. Wright___________________
                                                                Mark I. Richards
 3                                                              Steven A. Haskins
                                                                David C. Wright
 4
                                                        Attorneys for Plaintiffs
 5                                                      ZACHERY WILLIAMS and MICHAEL MA

 6   Dated: July 2, 2021                                SHOOK HARDY & BACON L.L.P.

 7                                                      By:     /s/ Michael L. Mallow
                                                                Amir Nassihi
 8                                                              Michael L. Mallow
                                                                Rachel A. Straus
 9                                                              Nalani Crisologo

10                                                      Attorneys for Defendant
                                                        TESLA, INC.
11

12

13

14          Pursuant to L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has been

15   obtained from the other signatories.

16                                                        By:     /s/ Michael L. Mallow
                                                                  Michael L. Mallow
17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                  2
                                                                                  Case No.: 4:20-cv-08208-HSG
          Case 4:20-cv-08208-HSG Document 48 Filed 07/06/21 Page 4 of 4



                                                 ORDER
 1
            Having considered the parties’ stipulation, and good cause showing, the Court hereby orders
 2
     the following:
 3
            IT IS SO ORDERED.
 4
            (3) The Case Management Conference is continued to August 24, 2021 at 2:00
 5              p.m. and
 6          (4) Plaintiff Williams’ claims are stayed until the Case Management Conference.
 7

 8                7/6/2021
     Dated: ____________________                       _____________________________________
                                                       HONORABLE HAYWOOD S. GILLIAM JR.
 9                                                     U.S. DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                              3
                                                                              Case No.: 4:20-cv-08208-HSG
